FILED
                            NOT FOR PUBLICATION                             JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SHANE RYAN SANCHES,                              No. 07-56225

               Petitioner - Appellant,           D.C. No. CV-05-00659-DDP

  v.
                                                 MEMORANDUM *
ANTHONY HEDGPETH,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Shane Ryan Sanches appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanches contends that the California superior court violated his due process

rights during his trial for spousal rape by admitting prejudicial propensity evidence

of two prior rape convictions under California Evidence Code § 1108. However,

the Supreme Court has never held that the admission of prior sexual misconduct to

lend credence to a victim’s claims is unconstitutional. See Estelle v. McGuire, 502

U.S. 62, 75 n.5 (1991); see also Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir.

2008). Moreover, the Supreme Court has “not yet made a clear ruling that

admission of irrelevant or overtly prejudicial evidence [under state law] constitutes

a due process violation sufficient to warrant issuance of the writ.” Holley v.

Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). Therefore, the California Court

of Appeal did not unreasonably apply clearly established federal law, as

determined by the Supreme Court, when it rejected this claim. See 28 U.S.C.

§ 2254(d)(1); see also Carey v. Musladin, 549 U.S. 70, 77 (2006).

      AFFIRMED.




                                          2                                      07-56225